DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,377,124 in view of Batchelder WO 2015050958.  Claims 1-19 of ‘124 teaches an additive manufacturing method for delivering flowable material from a nozzle of a programmable CNC machine, comprising steps of actuating an extruder, delivering the flowable material to a pump, sensing a pressure of the flowable material, and adjusting a speed of the extruder and a speed of the pump based on an increase or decrease in a rate of translation of the nozzle.  The claims of ‘124 do not teach adjusting the speed of the pump and extruder based on the sensed pressure.  Batchelder teaches an additive manufacturing method comprising a nozzle of a programmable CNC machine (computer 38, nozzle 64) comprising actuating an extruder [0041], delivering flowable material [0061], sensing a pressure [0064] and adjusting speed (adjusting feed rate adjusts extruder rate) based on the sensed pressure [0062]-[0064].  It would have been obvious to also adjust the speeds based on the sensed pressure as taught by Batchelder because this would allow for an increased degree of precision and control.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder WO 2015/050958 in view of Duro Royo et al US 2016/0075089.
	Per claim 55, Batchelder teaches an additive manufacturing method comprising a nozzle of a programmable CNC machine (computer 38, nozzle 64) along a first, second, and third axis (x, y, z) [0051], the method comprising actuating an extruder [0041], delivering flowable material [0061], sensing a pressure [0064] and adjusting speed (adjusting feed rate adjusts extruder rate) based on the sensed pressure [0062]-[0064].  Batchelder is silent regarding changing a rate of translation of the nozzle along one or more of the axes.  Duro Royo teaches a method of extruding comprising the use of screws and heaters in order to actuate an extruder (abstract, [0036]) and using a motion system 101 to move the extruder in two or three dimensions [0036] and further teaches that movement of the nozzle is a direct factor that impacts the extrusion geometry [0078].  As such, it would have been obvious to one of ordinary skill in the art to have adjusted the feed/extruding rate while also moving the nozzle in multiple dimensions as desired in order to properly control extrusion geometry.

s 55-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darley US 5122315 in view of Duro Royo et al US 2016/0075089.
Per claim 55, Darley teaches an additive manufacturing method comprising a nozzle of a programmable CNC machine (programmable microprocessor master controller, col. 3, lines 15-25), the method comprising actuating an extrude (col. 4, lines 55-60), delivering flowable material (abstract), sensing a pressure (col. 3, lines 38-45) and adjusting speeds of pump and extruder (abstract, col. 3, lines 38-45) based on the sensed pressure.  Darley is silent regarding movement along a first, second, and third axis and changing a rate of translation of the nozzle. Duro Royo teaches a method of extruding comprising the use of screws and heaters in order to actuate an extruder (abstract, [0036]), movement in at least 3-axis [0093], and using a motion system 101 to move the extruder in two or three dimensions [0036] and further teaches that movement of the nozzle is a direct factor that impacts the extrusion geometry [0078].  As such, it would have been obvious to one of ordinary skill in the art to have adjusted the feed/extruding rate while also moving the nozzle in multiple dimensions as desired in order to properly control extrusion geometry.
Per claim 56, Darley teaches a gear pump assisted extrusion system and method (abstract).  
	Per claim 57, Darley teaches that the sensor can be at the inlet of the pump (upstream) (col. 3, lines 38-45, item 34) so as to adjust the speed of operation, which would be downstream from the extruder (12) (see Fig. 2).  
	Per claim 58, Darley teaches the speed of operation of the gear pump is adjusted in relation to the rate of product output from the system and rate of material input to the system (e.g., extrusion rate) (abstract).  
	Per claim 59, Darley teaches the rate of material output from the system to be a factor and variable to control (abstract); as such, it would have been obvious to one of ordinary skill in the art to have controlled the rate of output to arrive at the desired results via routine experimentation (see MPEP 2144.05) (e.g., a stable droplet).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715